Title: To Benjamin Franklin from ——— de Monteiro Bandeira, 26 May 1783
From: Bandeira, —— de Monteiro
To: Franklin, Benjamin


          
            Lundi ce 26 May 1783.
          
          Mr. de Monteiro Bandeira á L’honneur de faire bien des Compliments a
            Mr. Franklin, et Comm’il doit partir demain pour Lisbonne il prie Mr. Franklin de Lui
            envoyer Les Lettres qu’il Lui á dit vouloir Lui remetre: Mr. de Monteyro Bandeira á
            aussi L’honneur de faire rapeller Mr. Franklin de La part de Mr. L’Ambassadeur de
              Portugal de Ce qu’il Lui a promis.
         
          Addressed: A Monsieur / Mr. Franklin /
            Ministre Plenipotentiaire des Etats / Unis a La Cour de Versailles. / A Passi
        